Exhibit 10.6
2009-1 AMENDMENT
TO THE
STEELCASE INC.
EXECUTIVE SEVERANCE PLAN
          This 2009-1 Amendment to the STEELCASE INC. EXECUTIVE SEVERANCE PLAN
(the “Plan”) is adopted by Steelcase Inc. (the “Company”). The amendment is
effective as of October 1, 2008.
          Pursuant to Section 6 of the Plan, the Company amends the Plan as
follows:
A.
          Sections 1, 2 and 3 are amended and replaced in their entirety with
the following:
SECTION 1. DEFINITIONS. As used herein:
          SECTION 1.1 “Act” shall mean the Securities Exchange Act of 1934, as
amended.
          SECTION 1.2 “Affiliate” shall have the meaning set forth in Rule 12b-2
of the General Rules and Regulations of the Act.
          SECTION 1.3 “Auditor” means the Company’s independent registered
public accounting firm immediately prior to the Change in Control.
          SECTION 1.4 “Base Salary” means the annual base salary or wages
(excluding bonuses, commissions, premium pay, and similar compensation)
immediately prior to the Severance Date (without regard to any reduction therein
which constitutes Good Reason, if applicable).
          SECTION 1.5 “Beneficial Owner” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the General Rules and Regulations of the
Act.
          SECTION 1.6 “Board” means the Board of Directors of the Company, or
any successor thereto.
          SECTION 1.7 “Cause” means (i) the willful and continued failure of the
Eligible Employee to perform substantially the Eligible Employee’s duties with
the Company or the Affiliate then employing the Eligible Employee (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the Eligible
Employee by the Company or the Affiliate that specifically identifies the
alleged manner in which the Eligible Employee has not substantially performed
the Eligible Employee’s duties, or (ii) the willful engaging by the Eligible
Employee in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company. For purposes of

1



--------------------------------------------------------------------------------



 



this provision, no act or failure to act, on the part of the Eligible Employee,
shall be considered “willful” unless it is done, or omitted to be done, by the
Eligible Employee in bad faith or without reasonable belief that the Eligible
Employee’s action or omission was in the best interests of the Company or the
Affiliate then employing the Eligible Employee.
          SECTION 1.8 “Change in Control” of the Company shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred, but only if such event constitutes a change in ownership or
effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company within the meaning set forth in
Section 409A of the Code:

  (a)   any Person (other than any Initial Holder or Permitted Transferee)
(i) is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below, and (ii) the combined voting power of the
securities of the Company that are Beneficially Owned by such Person exceeds the
combined voting power of the securities of the Company that are Beneficially
Owned by all Initial Holders and Permitted Transferees at the time of such
acquisition by such Person or at any time thereafter; or     (b)   the following
individuals cease for any reason to constitute a majority of the number of
Directors then serving: individuals who, on the date hereof, constitute the
Board and any new Director (other than a Director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of Directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the Directors then still in office who either were
Directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended; or     (c)   there is
consummated a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with or involving any other corporation, other than
(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereto), at least fifty-five percent (55%) of
the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Initial Holder or Permitted Transferee) is or becomes the
Beneficial Owner,

2



--------------------------------------------------------------------------------



 



      directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing thirty percent (30%) or more of
the combined voting power of the Company’s then outstanding securities; or

  (d)   the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least fifty-five percent (55%) of
the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to an Eligible Employee, if the Eligible Employee is part of a
purchasing group which consummates the Change in Control transaction. An
Eligible Employee shall be deemed “part of a purchasing group” for purposes of
the preceding sentence if the Eligible Employee is an equity participant in the
purchasing company or group (except for: (i) passive ownership of less than
three percent (3%) of the stock of the purchasing company; or (ii) ownership of
equity participant in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing Directors).
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership,
directly or indirectly, in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.
          SECTION 1.9 “CIC LT Bonus” shall be the amount equal to the Eligible
Employee’s bonus at target under the long-term component of the MIP (or any
successor plan thereto) with respect to the Company’s performance during the
fiscal year in which the Severance Date occurs, pro-rated for the period of the
Eligible Employee’s employment with the Company or an Affiliate during the
fiscal year in which the Severance Date occurs; provided, that the CIC LT Bonus
will be reduced by an amount relating to the bonus that has already been paid
for the fiscal year in which the Severance Date occurs under the long-term
component of the MIP, or any successor plan thereto.
          SECTION 1.10 “CIC Pro Rata Bonus” shall be the amount equal to the
Eligible Employee’s Target Bonus, pro-rated for the period of the Eligible
Employee’s employment with the Company or an Affiliate during the fiscal year in
which the Severance Date occurs; provided, that the CIC Pro Rata Bonus will be
reduced by an amount relating to the bonus that has already

3



--------------------------------------------------------------------------------



 



been paid for the fiscal year in which the Severance Date occurs under the
annual component of the MIP, or any successor plan thereto.
          SECTION 1.11 “CIC SERP Benefit” means the present value of a Severed
Employee’s benefit determined under the terms of the SERP, as if the Severed
Employee had met the conditions for Normal Retirement (as such term is defined
in the SERP) or Early Retirement (as such term is defined in the SERP), with the
following modifications:
(a) the Severed Employee’s “Vested Percentage” (as such term is used in
Section 5 of the SERP) shall be 100%;
(b) such benefit, as modified by clause (a) above, multiplied by the following
fraction:
(1) the numerator of which is the Severed Employee’s sum of age and years of
service (as determined for purposes of the Steelcase Inc. Retirement Plan and
hereinafter referred to as “Points”) at the Severance Date after adjustment
under clause (c) below; and
(2) the denominator of which is the lesser of (A) 80 or (B) the number of Points
the Severed Employee would have accumulated by continuing in the employment of
the Company to age 65.
Notwithstanding subclauses (1) and (2) above, the fraction will be set to 1 for
any Severed Employee who has either attained age 65 or accumulated 80 Points as
of the Severance Date (inclusive of the adjustment in clause (c) below);
(c) the calculation of the Severed Employees’ Points shall be adjusted by adding
six (6) Points to the total Points as of the Severance Date of a Level 1
Employee and by adding four (4) Points as of the Severance Date of a Level 2
Employee;
and assuming no pre-retirement mortality and using an interest rate equal to the
pre-Change in Control financial accounting discount rate (Financial Accounting
Standard No 87, and its successors) for the SERP effective for the fiscal year
in which the Change in Control occurs and such discount rate shall be based on
the cash-flow matching model utilizing the Citigroup Above Median Pension Curve.
          SECTION 1.12 “CIC Severance” means the termination of an Eligible
Employee’s employment with the Company or an Affiliate on or within two years
following the date of a Change in Control (i) by the Company or an Affiliate
other than for Cause or (ii) by the Eligible Employee for Good Reason.
Notwithstanding the foregoing, an Eligible Employee will not be considered to
have incurred a CIC Severance if his employment is discontinued by reason of the
Eligible Employee’s death or a physical or mental condition causing such
Eligible Employee’s inability to substantially perform his duties with the
Company or the Affiliate then employing the Eligible Employee, if such condition
entitles him to benefits under any long-term disability income policy or program
of the Company or an Affiliate.

4



--------------------------------------------------------------------------------



 



          SECTION 1.13 “CIC Severance Multiplier” means (i) with respect to each
Level 1 Employee, 3 and (ii) with respect to each Level 2 Employee, 2.
          SECTION 1.14 “CIC Severance Pay” means the payment determined pursuant
to Section 2.2 hereof.
          SECTION 1.15 “Code” means the Internal Revenue Code of 1986, as it may
be amended from time to time.
          SECTION 1.16 “Company” means Steelcase Inc. and (except for
determining whether a Change in Control has occurred) any successors thereto.
          SECTION 1.17 “Compensation Committee” means the compensation committee
of the Board, or any successor thereto.
          SECTION 1.18 “Director” means any individual who is a member of the
Board.
          SECTION 1.19 “Effective Date” means March 1, 2007.
          SECTION 1.20 “Eligible Employee” means any Level 1 Employee or Level 2
Employee, as designated by the Plan Administrator from time to time.
          SECTION 1.21 “ERISA” means the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time.
          SECTION 1.22 “Excise Tax” means any excise tax imposed under section
4999 of the Code.
          SECTION 1.23 “Good Reason” means the occurrence, on or after the date
of a Change in Control and without the affected Eligible Employee’s written
consent, of (i) a material reduction in the Eligible Employee’s Base Salary and
annual bonus opportunity, (ii) a material adverse alteration in the nature or
status of the Eligible Employee’s responsibilities, duties or title from those
in effect immediately prior to the Change in Control, including without
limitation, if the Eligible Employee was, immediately prior to the Change in
Control, an executive officer of a public company, the Eligible Employee ceasing
to be an executive officer of a public company, (iii) a relocation of the
Eligible Employee’s principal place of employment to a location more than fifty
(50) miles from the Eligible Employee’s principal place of employment
immediately prior to the Change in Control or (iv) the failure of a successor to
assume and agree to perform the obligations under this Plan.
          SECTION 1.24 “Gross-Up Payment” shall have the meaning set forth in
Section 3.1.
          SECTION 1.25 “Initial Holder” shall have the meaning set forth in the
Second Restated Articles of Incorporation of the Company.
          SECTION 1.26 “Key Employee” means any Eligible Employee described in
section 409A(a)(2)(B)(i) of the Code.

5



--------------------------------------------------------------------------------



 



          SECTION 1.27 “Level 1 Employee” shall mean the Chief Executive Officer
of the Company and each individual designated by the Plan Administrator from
time to time as a Level 1 Employee. The Plan Administrator has designated the
individuals set forth in Attachment 1 hereto as Level 1 Employees.
          SECTION 1.28 “Level 2 Employee” shall mean each individual designated
by the Plan Administrator from time to time as a Level 2 Employee. The Plan
Administrator has designated the individuals set forth in Attachment 2 hereto as
Level 2 Employees.
          SECTION 1.29 “LT Balance” shall mean the payout of the balance, if
any, in the Severed Employee’s long-term incentive compensation account under
the MIP (or any successor plan thereto) as of the Severance Date, after
appropriate interest crediting for such period has occurred in accordance with
the terms under the MIP.
          SECTION 1.30 “MIP” shall mean the Steelcase Inc. Management Incentive
Plan.
          SECTION 1.31 “Permitted Transferee” shall have the meaning set forth
in the Second Restated Articles of Incorporation of the Company and include a
Permitted Trustee solely in its capacity as a trustee of a Permitted Trust.
          SECTION 1.32 “Permitted Trust” shall have the meaning set forth in the
Second Restated Articles of Incorporation of the Company.
          SECTION 1.33 “Permitted Trustee” shall have the meaning set forth in
the Second Restated Articles of Incorporation of the Company.
          SECTION 1.34 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Act, as modified and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof, except that
such term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
          SECTION 1.35 “Plan” means the Steelcase Inc. Executive Severance Plan,
as set forth herein, as it may be amended from time to time.
          SECTION 1.36 “Plan Administrator” means the Compensation Committee, or
any successor thereto.
          SECTION 1.37 “Pro Rata Bonus” shall be the amount equal to the
Eligible Employee’s Target Bonus, pro-rated for the period of the Eligible
Employee’s employment with the Company or an Affiliate during the fiscal year in
which the Severance Date occurs.
          SECTION 1.38 “Restricted Period” means twenty-four (24) months
immediately following the Severance Date.

6



--------------------------------------------------------------------------------



 



          SECTION 1.39 “SERP” means the Steelcase Inc. Executive Supplemental
Retirement Plan, or any successor thereto.
          SECTION 1.40 “Severance” means the termination of an Eligible
Employee’s employment prior to a Change in Control by the Company or an
Affiliate other than for Cause. Notwithstanding the foregoing, an Eligible
Employee will not be considered to have incurred a Severance if his employment
is discontinued by reason of the Eligible Employee’s death or a physical or
mental condition causing such Eligible Employee’s inability to substantially
perform his duties with the Company or the Affiliate then employing the Eligible
Employee, if such condition entitles him to benefits under any long-term
disability income policy or program of the Company or an Affiliate.
          SECTION 1.41 “Severance Date” means the date on which an Eligible
Employee incurs a Severance or CIC Severance.
          SECTION 1.42 “Severance Multiplier” means (i) with respect to each
Level 1 Employee, 2 and (ii) with respect to each Level 2 Employee, 1.
          SECTION 1.43 “Severance Pay” means the payment determined pursuant to
Section 2.1 hereof.
          SECTION 1.44 “Severed Employee” is an Eligible Employee (including any
Key Employee) who incurs a Severance or CIC Severance.
          SECTION 1.45 “Target Bonus” means (i) with respect to a Severance, an
Eligible Employee’s annual bonus (excluding any bonuses relating to the
long-term component under the MIP or any successor plan thereto) for the year in
which the Severance occurs determined based on the actual achievement of
applicable performance targets and (ii) with respect to a CIC Severance, an
Eligible Employee’s target annual bonus (excluding any bonuses relating to the
long-term component under the MIP or any successor plan thereto) for the year in
which the CIC Severance occurs.
          SECTION 1.46 “Tax Counsel” means tax counsel reasonably acceptable to
the Eligible Employee and selected by the Auditor (which Tax Counsel may be the
Company’s internal legal department).
          SECTION 1.47 “Total Payments” means any payment or benefit (other than
the Gross-Up Payment) received in connection with a Change in Control or the
termination of an Eligible Employee’s employment, whether pursuant to the terms
of the Plan or any other plan, arrangement or agreement.
SECTION 2. SEVERANCE PAYMENTS AND BENEFITS.
          SECTION 2.1 (a) Upon a Severance, each Severed Employee shall be
entitled, subject to Section 2.6 hereof, to receive a total amount equal to
(i) Severance Pay in an amount equal to the applicable Severance Multiplier
times the sum of the Base Salary and Target Bonus (the “Severance Pay”);
(ii) the Pro Rata Bonus; and (iii) the LT Balance. The Severance Pay and the LT
Balance shall be paid to an eligible Severed Employee in the following manner:
(x)

7



--------------------------------------------------------------------------------



 



subject to Section 2.6 hereof, the LT Balance and 67% of the total amount of
Severance Pay shall be paid on the sixtieth (60) day following the Severance
Date and (y) the remaining 33% of the Severance Pay shall be paid at the
expiration of the Restricted Period. The Pro Rata Bonus shall be paid as soon as
feasible following the completion of the incentive compensation calculations for
the plan year; provided, however, that no amount shall be paid with respect to
an award designed to qualify under Section 162(m) of the Code until such award
has been appropriately certified in accordance with Section 162(m) of the Code;
provided, further, that payment shall be made no later than 2 1/2 months
following the end of the calendar year in which such plan year ends.
          (b) If the Company’s financial results are materially restated for a
reason other than fraud, the Compensation Committee may review the circumstances
surrounding the restatement and determine whether and which Eligible Employees
of the Plan will be required to forfeit the right to receive any future payments
described in Section 2.1(a) and/or repay any prior payments described in
Section 2.1(a) determined by the Compensation Committee to have been
inappropriately received by the Eligible Employee. If the Company’s financial
results are restated due to fraud, any Eligible Employee who the Compensation
Committee determines participated in or is responsible for the fraud causing the
need for the restatement forfeits the right to receive any future payments
described in Section 2.1(a) and will be required to repay any amounts described
in Section 2.1(a) paid in excess of the amounts that would have been paid based
on the restated financial results. Any repayments required under Section 2.1(b)
must be made by the Eligible Employee within ten (10) days following written
demand from the Company.
          SECTION 2.2 Upon a CIC Severance, each Severed Employee shall be
entitled, subject to Section 2.6 hereof, to receive (i) CIC Severance Pay in an
amount equal to the applicable CIC Severance Multiplier times the sum of the
Base Salary and Target Bonus (the “CIC Severance Pay”); (ii) the CIC Pro Rata
Bonus; (iii) the CIC LT Bonus; (iv) the LT Balance; and (v) the CIC SERP
Benefit. The CIC Severance Pay, the CIC Pro Rata Bonus, the CIC LT Bonus, the LT
Balance and the CIC SERP Benefit shall be paid to an eligible Severed Employee
in a cash lump sum on the sixtieth (60) day following the Severance Date. For
the avoidance of doubt, the CIC SERP Benefit shall be paid in lieu of payments
that may otherwise become payable under the SERP.
          SECTION 2.3 The Company shall pay, subject to Section 2.6 hereof, the
Severed Employee in a cash lump sum on the sixtieth (60) day following the
Severance Date a lump sum amount equal to eighteen (18) multiplied by the
monthly premium such Severed Employee would be charged in order to continue his
(and his beneficiaries’) health plan coverage as in effect immediately prior to
Severance Date under Title X of the Consolidated Budget Reconciliation Act of
1985, as amended.
          SECTION 2.4 Each Severed Employee shall be entitled, subject to
Section 2.6 hereof, to receive outplacement assistance through a company
selected at the sole discretion of the Company. The Company shall pay for
outplacement services up to a period of eighteen (18) months (or a longer period
if extended in writing by the Company) if the Severed Employee commences
assistance within sixty (60) days of the Severance Date.

8



--------------------------------------------------------------------------------



 



          SECTION 2.5 Notwithstanding anything in the Plan to the contrary,
Severed Employees shall be entitled to receive payments and benefits under the
applicable compensation and benefit plans of the Company and its Affiliates to
the extent set forth in such plans, including any amounts earned but not yet
paid through the Severance Date.
          SECTION 2.6 Notwithstanding anything in the Plan to the contrary, the
receipt by a Severed Employee of payments and benefits under this Section 2 of
the Plan shall be conditioned on the execution by the Severed Employee of a
written release substantially in the form attached as Exhibit A hereto within
45 days following the Severance Date (and subsequent non-revocation) and
compliance with the restrictive covenants set forth in Section 5 hereof. In
addition, as a condition to the receipt of benefits or payments hereunder, each
Severed Employee shall be required, upon the Company’s reasonable request, to
cooperate with the Company for a period of 30 days following Severance Date with
respect to transitioning the Severed Employee’s duties, provided that such
services shall be provided at such time and place as may be selected by the
Severed Employee and in a manner that does not interfere with the Severed
Employee’s subsequent employment or other business endeavors.
SECTION 3. EXCISE TAXES.
          SECTION 3.1 In the event that any portion of the Total Payments will
be subject to the Excise Tax, the Company shall pay to the Eligible Employee an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Eligible Employee, after deduction of any Excise Tax on the Total Payments
and any federal, state and local income and employment taxes and Excise Tax upon
the Gross-Up Payment, and after taking into account the phase out of itemized
deductions and personal exemptions attributable to the Gross-Up Payment, shall
be equal to the Total Payments. The Gross-Up Payment shall be paid to the
Eligible Employee as soon as reasonably practicable. In no event shall the
Gross-Up Payment be paid to the Eligible Employee later than the end of the
taxable year following the taxable year in which the Excise Tax is paid.
          SECTION 3.2 For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) all of the Total Payments shall be treated as “parachute payments” (within
the meaning of Section 280G(b)(2) of the Code) unless, in the opinion of Tax
Counsel, such payments or benefits (in whole or in part) do not constitute
parachute payments, (ii) all “excess parachute payments” within the meaning of
Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the “base
amount” within the meaning of Section 280G(b)(3) of the Code allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, the Eligible Employee shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Eligible Employee’s residence

9



--------------------------------------------------------------------------------



 



on the Severance Date, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.
          SECTION 3.3 In the event that the Excise Tax is finally determined to
be less than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Eligible Employee shall repay to the Company, within five
(5) business days following the time that the amount of such reduction in the
Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by the Eligible
Employee), to the extent that such repayment results in a reduction in the
Excise Tax and a dollar-for-dollar reduction in the Eligible Employee’s taxable
income and wages for purposes of federal, state and local income and employment
taxes, plus interest on the amount of such repayment at 120% of the rate
provided in section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder in calculating
the Gross-Up Payment (including by reason of any payment the existence or amount
of which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Eligible Employee with respect
to such excess) within five (5) business days following the time that the amount
of such excess is finally determined. The Eligible Employee and the Company
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.
          SECTION 3.4 Notwithstanding anything in this Section 3 to the
contrary, the Plan Administrator shall make such arrangements as it shall deem
equitable and appropriate in the event of an Eligible Employee who is not a
United States taxpayer in the event of the imposition of the Excise Tax or
similar tax on such employee.
B.
          Section 7 is amended and replaced in its entirety with the following:
SECTION 7. GENERAL PROVISIONS.
          SECTION 7.1 Except as otherwise provided herein or by law, no right or
interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be subject to, any obligation or liability of such Eligible Employee.
When a payment is due under the Plan to an Eligible Employee who is unable to
care for his affairs, payment may be made directly to his legal guardian or
personal representative.
          SECTION 7.2 If the Company or an Affiliate is obligated by law or by
contract to pay severance pay, a termination indemnity, notice pay, or the like,
or if the Company or an Affiliate is obligated by law to provide advance notice
of separation, then any Severance Pay or CIC Severance Pay paid to a Severed
Employee hereunder shall be reduced (but not below zero)

10



--------------------------------------------------------------------------------



 



by the amount of any such severance pay, termination indemnity, notice pay or
the like, as applicable, and by the amount of any salary or wages received by
the Severed Employee after the Company or an Affiliate provided notice of
separation according to Section 7.4 hereof. To the extent that the Company or
its Affiliates have an obligation to provide benefits following termination of
employment, such benefits shall not be provided hereunder to the extent that to
do so would result in duplication of such benefits. Except as specifically set
forth in the preceding sentence, amounts payable hereunder shall not be subject
to mitigation or offset.
          SECTION 7.3 (a) Upon a Severance, determinations of the Plan
Administrator shall be final and binding.
          (b) Upon a Change in Control, the provisions of the Plan (including
Section 4.2) shall not be construed as prohibiting an Eligible Employee from
commencing an action, suit or proceeding in any court of competent jurisdiction
with respect to such Eligible Employee’s rights under the Plan. Except as
provided in Section 5.2(c), if the Company and the Eligible Employee become
involved in any such action, suit or proceeding, the Company shall reimburse the
Eligible Employee for all reasonable expenses (including reasonable attorney’s
fees) incurred by the Eligible Employee in connection with such action, suit or
proceeding provided that the Eligible Employee does not commence such action,
suit or proceeding in bad faith. Such costs shall be paid to such Eligible
Employee promptly upon presentation of expense statements or other supporting
information evidencing the incurrence of such expenses. Determinations of the
Plan Administrator shall not be entitled to deference in the event of any action
or proceeding described in this Section 7.3(b) regarding the Plan.
          SECTION 7.4 All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile or telex, (c) one day after timely delivery
to an overnight delivery courier, or (d) on the fifth day following the date of
deposit in the United States mail if sent first class, postage prepaid, by
registered or certified mail. The address for the Company shall be as follows:
Chief Legal Officer, Executive Severance Plan, Steelcase Inc., 901 44th Street
SE, Grand Rapids, Michigan 49508. The address for each Eligible Employee shall
be the address on file with the Company.
          SECTION 7.5 Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Eligible Employee, or
any person whomsoever, the right to be retained in the service of the Company or
an Affiliate, and all Eligible Employees shall remain subject to discharge to
the same extent as if the Plan had never been adopted.
          SECTION 7.6 The Company shall have the power and the right to deduct
or withhold, or require an Eligible Employee to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan. The intent of the parties is that payments and
benefits under this Plan comply with Section 409A of the Code, to the extent
subject thereto, and accordingly, to the maximum extent permitted, this Plan
shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, an Eligible Employee
shall not be considered to have terminated

11



--------------------------------------------------------------------------------



 



employment with the Company for purposes of this Plan unless the Participant
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A of the Code. Each amount to be paid
or benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Plan that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Plan during the
six-month period immediately following an Eligible Employee’s separation from
service shall instead be paid on the first business day after the date that is
six months following the Eligible Employee’s separation from service (or death,
if earlier). To the extent required to avoid an accelerated or additional tax
under Section 409A of the Code, amounts reimburseable to the Eligible Employee
under this Plan shall be paid to the Eligible Employee on or before the last day
of the year following the year in which the expense was incurred and the amount
of expenses eligible for reimbursement (and in-kind benefits provided to the
Eligible Employee) during any one year may not effect amounts reimburseable or
provided in any subsequent year. The Plan may be amended in any respect deemed
by the Board or the Compensation Committee to be necessary in order to preserve
compliance with Section 409A of the Code.
          SECTION 7.7 If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions herein, and the Plan shall be construed and enforced as if such
provisions had not been included.
          SECTION 7.8 The Plan shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including each Eligible
Employee, present and future, and any successor to the Company.
          SECTION 7.9 The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan. Whenever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the feminine gender in all cases where they would so apply, and,
whenever any words are used herein in the singular form, they shall be construed
as though they were also used in the plural form in all cases where they would
so apply.
          SECTION 7.10 (a) The Plan shall not be funded. Any amounts payable
under the Plan shall be paid out of the general assets of the Company and each
Eligible Employee and their beneficiaries shall be deemed to be a general
unsecured creditor of the Company. No Eligible Employee shall have any right to,
or interest in, any assets of any Company which may be applied by the Company to
the payment of benefits or other rights under the Plan.
          (b) The Company may create a grantor trust to pay its obligations
hereunder (a so-called rabbi trust), the assets of which shall be treated, for
all purposes, as the assets of the Company, provided, however, that the Company
shall not create a rabbi trust if such funding

12



--------------------------------------------------------------------------------



 



would have adverse tax consequences under Section 409A of the Code. The terms of
the trust will generally conform to the terms of the model trust described
Revenue Procedure 92-64.
          (c) In all events, it is the intent of the Company that the Plan be
treated as unfunded for tax purposes and for purposes of Title I of ERISA.
          SECTION 7.11 The Plan shall be construed and enforced according to the
laws of the State of Michigan without reference to its choice of law rules. In
the event of dispute or controversy arising under or in connection with this
Plan that has not been resolved pursuant to Section 4.2 of the Plan, the
Eligible Employee irrevocably agrees to submit to the jurisdiction and venue of
the courts of the State of Michigan either in state court of the county of Kent
or in the federal court of the Western District of Michigan.
C.
          In all other respects, the Plan remains unchanged.
          IN WITNESS OF WHICH, the Company executes this 2009-1 Amendment to the
Plan.

                     
 
              STEELCASE INC.    
 
                   
Dated:
  October 3, 2008       By:   /s/ Nancy W. Hickey    
 
 

         

Nancy W. Hickey    
 
          Its:   Senior Vice President    
 
              Chief Administrative Officer    

13